DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 13 August 2021.  Claims 1-36 are currently pending of which claims 1, 6, 7, 9, 10, 11, 13, 14, 15, 31, 33 and 34 are currently amended and claims 35 and 36 are new.  

Drawings
Acknowledgment is made to Applicant’s replacement drawings received 13 August 2021.  The objections to the claims presented in the Office Action of 7 May 2021 are withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Applicants have amended independent claims 1, 31 and 34 to include the limitation that the material comprises “carbon nanomaterial having a matrix of porous, intermingled nanotubes, wherein a plurality of pores in the matrix are larger than the carbon nanomaterial and smaller than the matrix”.  There is insufficient antecedent basis for these limitations in the claims.  Any discussion in the specification of pore sizes being larger and smaller than other components is in regards to the interface through which the carbon nanomaterials are filtered. 
Furthermore, claims 25, 26, 27, 28 and 29, comprise limitations narrowing the carbon nanomaterials to specific materials; however, newly amended claim 1 now already introduces the narrowing limitation of carbon nanotubes.  There is not support for a combined produced product of nanotubes and nano-onion, nano-platelets, nano-scaffolds or graphene.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 15-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 31 and 34, the claims recite the limitations wherein the material comprises “carbon nanomaterial having a matrix of porous, intermingled nanotubes, wherein a plurality of pores in 

Claim Rejections - 35 USC § 102
Acknowledgment is made to Applicant’s claim amendments received 13 August 2021.  The rejections to the claims presented under 35 USC 102 in the Office Action of 7 May 2021 are withdrawn, based on the amendment of the claims to include carbon nanomaterials.  

Claim Rejections - 35 USC § 103
Acknowledgment is made to Applicant’s claim amendments received 13 August 2021.  The rejections to the claims presented under 35 USC 103 in the Office Action of 7 May 2021 are withdrawn.  However, it is important to note that these limitations have been withdrawn only based on claim limitations that are not supported and unclear.  The Examiner was unable to interpret, and thus also find prior art, for how the pores in a matrix can be larger than the carbon nanomaterials which have the matrix.  The Examiner maintains, that for the disclosure as a whole, the prior art rejections presented under 35 USC 103 in the Office Action of 7 May 2021 remain relevant.  

Allowable Subject Matter
Claim 14 is allowed.  The primary reason for the indication of allowance is the inclusion of the limitations where the step of applying pressure to isolate the solid carbon occurs at the cathode in an electrolysis chamber.  

Response to Arguments
Applicant's arguments filed 13 August 2021 have been fully considered.  
With regards to claims 1-13 and 15-36, Applicant’s argue that the new claim limitations are not taught by the prior art.  The Examiner does agree that these limitations are not taught by the prior art, but mainly because they are unclear, as discussed above.
Applicant’s argument regarding claim 14 are persuasive and claim 14 is allowed, as discussed above. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794